        Case 1:16-cr-00295-BLW Document 63 Filed 01/19/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:16-cr-00295-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 BLUE DANIEL DENSMORE,

        Defendants.



                                INTRODUCTION

      Before the Court is Blue Densmore’s Emergency Motion for Compassionate

Release. Dkt. 57. The Government opposes the motion. Dkt. 59. After considering

the briefing and record, the Court will deny the motion.

                                BACKGROUND
      In 2017, Densmore pled guilty to possession with intent to distribute

methamphetamine and was sentenced to 120 months incarceration. Densmore was

arrested after trafficking methamphetamine and selling firearms in the Boise area.

Densmore sold multiple firearms and over 200 grams of methamphetamine to

undercover officers. Dkt. 44. Densmore was held responsible for 235 grams of

methamphetamine mixture, 98 grams of actual methamphetamine, and 123 grams




MEMORANDUM DECISION AND ORDER - 1
        Case 1:16-cr-00295-BLW Document 63 Filed 01/19/21 Page 2 of 4




of marijuana. Densmore’s previous convictions include possession of a controlled

substance and unlawful possession of a firearm.

      Densmore has served approximately 48 months of his sentence. His

projected release date is June 21, 2025. Densmore is currently incarcerated at USP

Lompoc, which has 47 inmates and 7 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed January 7, 2021).

      In May 2020, Densmore tested positive for COVID-19, had mild symptoms,

and has since recovered. Dkt. 59-1 at 43-49. Densmore is 43 years old and alleges

that he suffers from renal, kidney, and pancreatic ailments. Dkt. 61 at 11. The PSR

noted that Densmore had unknown medical issues related to his digestion, kidneys,

and pancreas, for which he was granted Social Security Disability. Dkt. 44 at 14.

The only ailment noted in the BOP medical records was a MRSA infection in

Densmore’s right shoulder, which healed in 2018. Dkt. 59-1 at 24.

      While incarcerated Densmore has performed well, participating in multiple

programs including drug abuse programming and alternatives to violence

programming. Dkt. 57-2.

                              LEGAL STANDARD

      Mr. Densmore seeks compassionate release under 18 U.S.C. 3582(c)(1)(A).

To grant compassionate release, a district court must, as a threshold matter,




MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00295-BLW Document 63 Filed 01/19/21 Page 3 of 4




determine whether a defendant has exhausted his or her administrative remedies.

Id. If the exhaustion requirement is met, the court must consider the 18 U.S.C. §

3553(a) factors. Id. Then the Court may grant compassionate release only if the

defendant shows that “extraordinary and compelling reasons warrant such a

reduction.” and the reduction is “consistent with applicable policy statements”

issued by the U.S. Sentencing Commission. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the burden of

establishing that extraordinary and compelling reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

                                    ANALYSIS

      Densmore requested compassionate release from the Warden at USP

Lompoc on June 16, 2020 and as of July 4, 2020 the Warden had not responded.

Therefore, he has exhausted his remedies under § 3582(c)(1)(A) and his motion is

ripe for consideration.

      The § 3553(a) factors do not warrant a reduction of Densmore’s sentence.

Densmore was arrested for distributing large quantities of methamphetamine and

selling firearms in southern Idaho. He has served only 48 months of his 120 month




MEMORANDUM DECISION AND ORDER - 3
           Case 1:16-cr-00295-BLW Document 63 Filed 01/19/21 Page 4 of 4




sentence. Densmore has performed well in prison, however this does not change

the § 3553(a) analysis. Further, the Court cannot find that Densmore would not be

a danger to society if released.

       Densmore has also not demonstrated extraordinary and compelling reasons

warranting his release. He is 43 years old, he appears to suffer from unidentified

kidney disease, which may put him at a higher risk of severe illness if he contracts

COVID-19.1 However, he already contracted COVID, had relatively mild

symptoms, and recovered. While USP Lompoc has active COVID cases, this is not

enough to constitute extraordinary and compelling reasons for release.

Accordingly, the Court will deny Densmore’s motion.

                                        ORDER

       IT IS ORDERED that Blue Densmore’s Emergency Motion for

Compassionate Release (Dkt. 57) is DENIED.

                                                 DATED: January 19, 2021


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




       1
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#chronic-kidney-disease (last accessed January 7, 2021)



MEMORANDUM DECISION AND ORDER - 4
